                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ROBERT A. HILL,                                   Case No. 1:18 CV 2753

                                Plaintiff,         MEMORANDUM OF OPINION
                 -vs-                              AND ORDER

 WADE PARK VA                                      JUDGE PATRICIA A. GAUGHAN
 MEDICAL CENTER, et al.,

                                Defendants.



         Pro se Plaintiff Robert Hill filed this civil action against Wade Park VA Medical Center;

Cynthia Hernandez, deputy chief counsel; and Susan Fuehrer, healthcare system director of the VA

Northeast Ohio Healthcare System. (Doc. 1.) Plaintiff moves to proceed in forma pauperis (Doc.

2); that motion is granted.

         Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per

curiam). Nevertheless, district courts are required to screen all in forma pauperis actions and

dismiss before service any action the court determines is frivolous or malicious, fails to state a

claim on which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.

2010).
        In order to state a claim for relief, a complaint must set forth “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Id. at 471 (applying the

dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007), to dismissals for failure to state a claim under § 1915(e)(2)(B)).

The “allegations must be enough to raise a right to relief above the speculative level . . . .”

Twombly, 550 U.S. at 555. And they must be sufficient to give defendants “fair notice of what [the

plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534

U.S. 506, 514 (2002).

        Plaintiff’s complaint must be dismissed as it asserts no plausible claim for relief. Plaintiff’s

only allegation is: “Due to Malpractice And Negligence by Wade Park VA and Director Susan

Fuehrer… Plaintiff is Medical[ly] Disable[d] and loss of property and no longer able to work…”

(Doc. 1 at 4.) He requests $2 million in damages. (Id. at 5.) This fails to meet basic pleading

standards; it provides no factual basis for the claim, including how each Defendant was involved in

the alleged misconduct. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a

court is not required to accept summary allegations or unwarranted conclusions in determining

whether a complaint states a claim for relief); Gilmore v. Corr. Corp. of Am., 92 Fed. Appx. 188,

190 (6th Cir. 2004) (where a person is named as a defendant in a case without an allegation of

specific conduct, a complaint is subject to dismissal even under the liberal construction afforded pro

se pleadings).




                                                     2
       Accordingly, Plaintiff’s complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B) for failure

to state a claim upon which relief may be granted. This Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      /s/ Patricia A. Gaughan
February 5, 2019                                      PATRICIA A. GAUGHAN
                                                      United States District Judge
                                                      Chief Judge




                                                  3
